           Case 1:20-cr-00462-LTS Document 38
                                           39 Filed 04/06/21
                                                    04/07/21 Page 1 of 1




                                                                                       KATHERINE RACHEL GOLDSTEIN
                                                                                       +1 212.872.8057/fax: +1 212.872.1002
                                                                                       kgoldstein@akingump.com




                                                      April 6, 2021

 VIA ELECTRONIC COURT FILING

 The Honorable Laura Taylor Swain
 United States District Judge
                                                                              0(02(1'256('
 United States District Court for the
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

         Re:    United States v. Jose Coste, 20 Cr. 462 (LTS)

 Dear Judge Swain:

         The parties in the above-captioned matter are currently scheduled to appear for a change
 of plea hearing at 11:00 a.m. on Wednesday, April 7, 2021. With the consent of the government,
 counsel for Mr. Coste respectfully requests a one-week adjournment of the hearing. At the
 government’s request, Mr. Coste consents to the exclusion of time under Speedy Trial Act until
 the next hearing.

                                                           Respectfully submitted,




                                                           Katherine Rachel Goldstein


 cc:     Rebecca Dell, Assistant U.S. Attorney

7KHDSSOLFDWLRQLVJUDQWHG7KHFRQIHUHQFHLVDGMRXUQHGWR$SULODWDP7KH&RXUWILQGV
SXUVXDQWWR86& K  $ WKDWWKHHQGVRIMXVWLFHVHUYHGE\DQH[FOXVLRQRIWKHWLPHIURPWRGD\¶V
GDWHWKURXJK$SULORXWZHLJKWKHEHVWLQWHUHVWVRIWKHSXEOLFDQGWKHGHIHQGDQWVLQDVSHHG\WULDO
EHFDXVHRIWKHQHHGIRUIXUWKHUWLPHIRUFRQVLGHUDWLRQRIDQGDGYLFHFRQFHUQLQJWKHSRWHQWLDOFKDQJHRISOHD
'(UHVROYHG

6225'(5('
'DWHG
V/DXUD7D\ORU6ZDLQ86'-

                One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
